DETAILED ACTION
Claims 1-19 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Note
The examiner notes quality issues with amendments across various documents.  That is, changes to the claims/specification are pixelated because applicant submitted changes in red and blue font colors.  Going forward, to prevent pixelation, which may result in a lack of clarity and/or misprinting, the examiner asks that applicant only submit documents in true black. 

Drawings
All replacement FIGs submitted on December 28, 2020, are objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  The drawings are blurry and, in some areas, not in true black, both of which are resulting in pixelation and a general lack of quality, which may result in misprinting of the issued patent.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 13, “a mapping structure operable to host mappings…”, which is interpreted as a table memory (FIG.1, table 121) and equivalents thereof.
In claim 13, “a register file controller operable to determine…”, which is interpreted to be one or more registers and equivalents thereof.  These registers are disclosed as storing information (e.g. flags, counts) used to make the claimed determination (see paragraphs [0034]-[0039] and [0080]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Objections
Claim 3 is objected to because of the following informalities:
In line 2, insert --the-- before “metadata” to correct the antecedent basis issue with “the metadata” in line 6.
Claim 7 is objected to because of the following informalities:
In line 13, insert --the-- before “metadata” to correct the antecedent basis issue with “the metadata” in dependent claims 9-12.
Claim 9 is objected to because of the following informalities:
In line 2, insert --the-- before “metadata” to correct the antecedent basis issue with “the metadata” in line 7.
Claim 13 is objected to because of the following informalities:
In line 6, replace the semicolon with a colon.
In lines 10-11, “the physical registers of the first level register file” lacks antecedent basis because such first level registers are set forth in line 2, and potentially another set of first level registers are set forth in line 8.  It appears that applicant should insert --the-- before “physical” in line 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, applicant has amended the last three paragraphs to clarify that the physical register is the physical register of the second register file.  Applicant has pointed out paragraphs [0034]-[0047] for support for the new limitations, but these paragraphs do not appear to support the “second level register file” amendments to claim 1.  Instead, these paragraphs appear contrary, if not unrelated.  Paragraph [0043] of the specification seems to suggest that an entry for the logical register mapped to the physical in the first level register file is what is set to least recently used, which ultimately leads to its victimization.  In addition, the parent patent 10,275,251, which has substantially similar claim language, seems to refer to the first level register file where applicant is now referring to the second level register file.  Applicant is asked and point the examiner to clear, concise support for each of these last three paragraphs in claim 1.
Claims 2-6 are rejected due to their dependence on a claim lacking adequate written description. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 7, all five instances of "the physical register" in the last three paragraphs, for similar reasons as above.  Is applicant referring to the physical register in the first level register file (e.g., line 7) or the physical register in the second level register file (e.g., lines 18-19)?
Claims 8-12 are rejected for being dependent on an indefinite claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, the broadest reasonable interpretation of the product comprising the computer readable storage medium covers transitory propagating signals, which are non-statutory.  Applicant's specification (paragraph [0086]) only gives examples of statutory media and is open-ended while not excluding signals.  In addition, "infrared" may be a signal.  To overcome this rejection, applicant should insert --non-transitory-- before "computer readable medium".  Such an amendment is not considered new matter.  See the "Subject Matter Eligibility of Computer Readable Media" memo dated January 26, 2010 (OG Cite: 1351 OG 212; OG Date: 23 Feb 2010).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 18, respectively, of U.S. Patent No. 10,275,251 (as cited by applicant and herein referred to as ‘251).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by those in ‘251.  With respect to instant claim 18, the register hosting the metadata is anticipated by the hardware counters in claim 18 of ‘251, because hardware counters are registers because they register counter data.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 13 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sodani et al., U.S. Patent Application Publication No. 2005/0138338 A1 (as cited by applicant and herein referred to as Sodani).
Referring to claim 13, Sodani has taught a processor comprising:
a) a first level register file of physical registers.  See FIG.1, file 105.
b) a second level register file of physical registers.  See FIG.4, memory 106.  This memory stored evicted register contents (FIG.3, step 300) and is, thus, a second level register file.
c) wherein the first level register file is more efficiently accessed relative to the second level register file.  See FIG.1 and note that the first level file 105 is a normal register file that is directly mapped to by the RAT 100 in the pipeline.  When there is a miss in the RAT, second level file is more slowly accessed through logic 103 to copy the needed register contents back into file 105.
d) a register file mapper coupled with the first level register file and the second level register file, the register file mapper comprising:
d1) a mapping structure operable to host mappings between logical registers and physical registers of the first level register file.  See FIG.1, RAT 100, which is a table 
d2) a register file controller operable to determine whether to map a destination logical register of an instruction to one of the physical registers of the first level register file or to write data associated with the destination logical register to one of the physical registers of the second level register file, wherein the register file controller determines based on metadata associated with the instruction.  See paragraphs [0015]-[0016].  Basically an inherent controller determines for a given logical register, whether it should stay mapped to a physical register in the first file (by keeping an entry allocated for that logical register in RAT 100), or whether the entry in RAT 100 should be deallocated and the corresponding register contents are written to the second level file 106.  This is all based on frequency metadata of the mappings.  In order to determine if something is least frequently accessed, inherent metadata storage that registers frequency data (e.g. counts of some sort) is required.  This is consistent with applicant’s structure corresponding to the register file controller (for 112(f) purposes).  The examiner notes that no matter the type of storage used to store this metadata, that storage is an equivalent to applicant’s structure since they store and provide data (in response to addressing) in substantially the same manner.  Speed differences are not taken to imply non-equivalence. 
Referring to claim 18, Sodani has taught the processor of claim 13 further comprising a register designated to host the metadata.  Again, this is inherent.  Based on paragraph [0015], the frequency of mappings must be tracked.  Thus, an inherent register would be used to register frequency data of some sort.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-15 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sodani in view of Bisht et al., U.S. Patent Application Publication No. 2013/0091578 (herein referred to as Bisht).
Referring to claim 14, Sodani, as modified, has taught the processor of claim 13, but has not taught wherein the register file mapper is further operable to update hardware counters responsive to at least one of referencing a logical register and casting out data from the first level register file to a lower level register file.  However, Bisht has taught keeping counters representing relative frequency for cache entries.  This would allow Sodani to easily determine which entry is the least-frequently used (e.g. by determining it has the lowest count).  It is one of a finite number of ways to track frequency for entries and would provide an expectation of success in Sodani.  Thus, it would have at least been obvious to try.  As a result, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sodani such that the register file mapper is further operable to update hardware counters responsive to at least one of referencing a logical register (in other words, every time a logical register is references in the RAT, its counter would be incremented, thereby indicating that the logical register has been accessed with more frequency than before the increment.  Then, when it is time 
Referring to claim 15, Sodani, as modified, has taught the processor of claim 14 further comprising a register designated to host a value specifying a threshold that represents a low frequency accessing of a logical register (as modified, each mapping would have a counter.  The lowest value indicates the threshold for low access frequency.  That is, if there are, for simplicity of this example, four mapping entries, and the counter values are 1, 2, 3, and 4, then the register storing 1 indicates that anything higher than 1 is not the low frequency and is thus safe from replacement for the time being.).
Claim 19 is rejected for similar reasons as claim 14.

---------------------------------------------------------------------------------------------------------------------

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-14 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dally et al., U.S. Patent Application Publication No. US 2012/0079503 A1 (as cited by applicant and herein referred to as Dally), in view of the examiner's taking of Official Notice.
Referring to claim 13, Dally has taught a processor comprising:
a first level register file of physical registers.  See FIG.4, register file cache 405.
b) a second level register file of physical registers.  See FIG.4, main register file 404.
c) wherein the first level register file is more efficiently accessed relative to the second level register file.  See paragraph [0084], last sentence.
d) Dally has not taught a register file mapper coupled with the first level register file and the second level register file, the register file mapper comprising a mapping structure operable to host mappings between logical registers and physical registers of the first level register file.  However such a mapping structure is well known and advantageous in the art of register renaming/aliasing.  Register renaming (i.e., mapping architectural registers to new physical registers) is a technique used in conjunction with out-of-order processing to avoid unnecessary serialization of program operations imposed by the reuse of registers by those operations, effectively removing write-after-write (WAW) hazards, and speeding up execution.  As a result, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dally to include a register file mapper coupled with the first level register file and the second level register file, the register file mapper comprising a mapping structure operable to host mappings between logical registers and physical registers of the first level register file.  The examiner notes that the known mapping structure to carry out register renaming is a table memory, which is what applicant’s mapping structure (FIG.1, table 121) is limited to (along with equivalents thereof), through invocation of 112(f).
e) Dally, as modified, has further taught that the register file mapper comprises a register file controller operable to determine whether to map a destination logical register of an instruction to one of the physical registers of the first level register file or to write data associated with the destination logical register to one of the physical registers of the second level register file, wherein the register file controller determines based on metadata associated with the instruction.  See paragraph [0080].  Basically a strand (an active thread) can write data to the first level register file or a second level register file.  Some data (metadata) is required to determine which to write to.  The metadata may be the type of instruction and/or whether there is room in the first level cache.  For instance, from the last sentence of paragraph [0080], when the instruction metadata indicates a non-shared (global/local) memory load, data is written to the second-level register file.  For other types of operations, either level may be used and some data must exist to make that decision.  No matter the what information is used to make this determination, the information must be stored/registered somewhere.  As such, the inherent storage for storing this information is consistent with applicant’s controller, which has been interpreted as storage/register as a result of 112(f) invocation.  The examiner notes that no matter the type of storage used to store this information, that storage is an equivalent to applicant’s structure since they store and provide data (in response to addressing) in substantially the same manner.  Speed differences are not taken to imply non-equivalence.
Referring to claim 14, Dally, as modified, has taught the processor of claim 13, but has not taught wherein the register file mapper is further operable to update the hardware counters responsive to at least one of referencing a logical register and casting out data from the first level register file to a lower level register file.  However, it is known to have registers store counter variables for counting various things during execution (e.g., number of iterations in a loop).  As a result, in order to count, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dally such that the register file mapper is further operable to update the hardware counters responsive to referencing a logical register
Referring to claim 17, Dally, as modified, has taught the processor of claim 13, wherein the register file mapper is operable to determine whether the metadata associated with the instruction indicates at least one of whether the instruction is associated with a low priority thread, the instruction is associated with a microcoded routine, and the instruction is associated with a routine that does not commonly access destination logical registers.  From paragraph [0085], another reason why the processor decides to write data to the second level register file is when the strand is demoted, i.e., becomes low priority, which is based on type of instruction and WOOL/OLC bits of FIG.5 (see paragraphs [0080]-[0085]).
Referring to claim 18, Dally, as modified, has taught the processor of claim 13 further comprising a register designated to host the metadata.  The metadata is at least part of the instruction (opcode, for instance), which is registered in an inherent instruction register.
Referring to claim 19, Dally, as modified, has taught the processor of claim 13, but has not taught hardware counters accessible by the register file controller, wherein the hardware counters are operable to host the metadata.  However, tracking entry ages using counters in a cache is well known and accepted in the art, and they are used to help decide what entries to replace should the desired portion of the cache (first level register file) become full.  These counters could be considered part of the metadata.  As a result, to track ages for replacement, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dally to include hardware counters accessible by the register file controller, wherein the hardware counters are operable to host the metadata.

Allowable Subject Matter
Claims 1-12 are allowed over the prior art.  Claims 1 and 7, specifically, are allowed over the prior art for the combination of various limitations that do not appear in claim 13.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
On page 16 of applicant’s response, applicant states that the 101 rejection should be withdrawn because --non-transitory-- has been added to the claim.
The examiner notes that --non-transitory-- appears to have been inadvertently omitted from the claim.  Thus, the 101 rejection is maintained.

On page 16 of applicant’s response, applicant requests that the double-patenting rejection be held in abeyance until allowable subject matter has been identified.
The examiner notes that allowable subject matter has been identified.  See the Allowable Subject Matter section above.  In addition, per MPEP 804(I)(B)(1):

“[a] complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.”

On page 17 of applicant’s response, applicant argues the Sodani rejection, stating that the examiner equated an active thread to the claimed register file controller.
The examiner notes that an active thread is only mentioned in the separate Dally (not Sodani) rejection.  In addition, the active thread was not mapped to the controller.  In both rejections, the examiner asserts that storage must inherently exist to register/store the respective information in order to make the claimed determination.  This is consistent with how “register file controller” has been interpreted due to invocation of 112(f).

On page 18 of applicant’s response, applicant states that Official Notice has been “liberally applied to a majority of the claims”.
The examiner respectfully disagrees.  Official Notice was only applied to three of the nineteen claims, and to an even smaller fraction of the total number of individual limitations of all claims.  For the Sodani rejections, Official Notice was not used a single time.  Thus, the examiner disagrees with applicant’s characterization of the use of Official Notice.

On page 19 of applicant’s response, applicant states that it is not believed that registers are known to store counter values, and asks the examiner to provide supporting documentation.
This is an inadequate traversal of Official Notice.  As such, a reference is not provided at this time.  Per MPEP 2144.03(C), applicant must explain why the noticed feature is not well known in the art.  How has applicant come to justify this position?  During preparation of this Action, the examiner Googled “counter register”, “count register”, and other variations, and searched the U.S. Patent database for similar terms, and many relevant results were returned.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/David J. Huisman/Primary Examiner, Art Unit 2183